UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective Capital appreciation Net asset value December 31, 2012 Class IA: $13.83 Class IB: $13.79 Total return at net asset value (as of 12/31/12)† Class IA shares* Class IB shares* S&P 500 Index 1 year 18.28% 17.92% 16.00% 5 years 11.82 10.36 8.59 Annualized 2.26 1.99 1.66 10 years 79.47 74.86 98.58 Annualized 6.02 5.75 7.10 Life 70.38 64.72 81.90 Annualized 3.81 3.56 4.29 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 30, 1998. † Recent performance may have benefited from one or more legal settlements. S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are represented as a percentage of the fund’s net assets as of 12/31/12. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Research Fund 1 Report from your fund’s manager How would you characterize 2012 for U.S. stocks? Though not without its ups and downs, it was a positive year for stocks, driven by some factors that also shape the outlook for the markets in 2013. Of primary significance, Europe appears to be starting to stabilize. Despite the region’s recession, policymakers have made headway in the alleviation of Europe’s structural deficits, and access to credit in some of the more troubled pockets of the eurozone has become far less expensive. China, too, appeared to turn a corner into renewed optimism. A transition in political leadership there has roughly coincided with an improvement in economic data, including a rise in industrial activity. This has generally given a boost to the prospects for businesses around the world, given China’s increasing prominence in global economic dynamics. With the details of the U.S. “fiscal cliff” resolution now in perspective, I believe we will experience a manageable fiscal drag in 2013. I call it manageable because whatever fiscal drag there is could well be offset by improvements in the housing market, which may have positive effects on unemployment. Corporate earnings reports reflected some weakness after the third quarter. Do you expect that to continue into 2013? In the fourth quarter of 2012, a dichotomy emerged between industrial- and consumer-related companies. While corporations appeared to delay equipment purchases, leading to disappointing earnings results in the industrials sector, the earnings of consumer-related companies got a boost from consumers, who continued to spend money. Overall, however, revenues were down across many sectors of the U.S. market during the fourth quarter. Rather than consider this the start of a downward trend, I view this as a mid-cycle lull before what I expect will be a reacceleration of earnings among S&P 500 companies in 2013. I also see the potential for price-to-earnings multiples to expand a point or two for the S&P overall. In my view, the wealth effect from an improvement in housing prices, in particular, should lend continued support to credit growth and consumer strength. On a sector level, were there any areas of notable strength or weakness during the last fiscal year? Financials were a big outperformer during the year as many banks and insurance companies navigated their way through changes in regulation, improved their balance sheets, and saw a rise in the aggregate value of their housing-related collateral. In contrast to this strength, industrial orders largely seized up at the end of the third quarter, which led to fourth-quarter underperformance among industrial-related stocks, despite the sector’s overall strong performance. In addition, higher-quality, defensive stocks began to underperform relative to cyclical sectors toward year-end, suggesting that the trade into safety — such as telecom and utility stocks — may be nearing its end. What is your team’s approach to equity research? Our general view is that stocks follow earnings. Therefore, if we are correct in our understanding of the earnings outlook, we believe we can be that much more accurate and timely in our stock selection. At the same time, we believe there are certain types of businesses that are higher quality and better able to withstand difficult market and economic conditions. These include companies with high recurring revenue streams, which means they don’t have to reproduce the same business every year; companies that have a strong ability to convert earnings into free cash flow, which helps them reinvest in their businesses; and companies with significant excess cash balances that they can use to fund acquisitions — at a discount, in many cases, because of today’s still challenging economic environment. What is your outlook for the economy and the markets? After a couple of years of relative belt-tightening, it appears that consumer deleveraging is largely over. In our view, this means that consumers may be ready to spend more on durable items such as automobiles and appliances. This is potentially positive news for durable goods manufacturers, whose revenues are still closer to trough than peak levels, and also for the U.S. economy. As we look at overall economic activity, we are optimistic that the markets may have a couple of good years ahead. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Kelsey Chen, Ph.D.; Steven W. Curbow; Neil P. Desai; Ferat Ongoren; and Walter D. Scully. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT R esearch Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.45 $5.75 $4.32 $5.58 Ending value (after expenses) $1,080.50 $1,078.20 $1,020.86 $1,019.61 Annualized expense ratio† 0.85% 1.10% 0.85% 1.10% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Putnam VT Research Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Research Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Research Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2013 4 Putnam VT R esearch Fund The fund’s portfolio 12/31/12 COMMON STOCKS (96.8%)* Shares Value Aerospace and defense (5.1%) Boeing Co. (The) 2,500 $188,400 Embraer SA ADR (Brazil) 3,182 90,719 General Dynamics Corp. 5,000 346,350 Honeywell International, Inc. 9,188 583,162 L-3 Communications Holdings, Inc. 5,066 388,157 Northrop Grumman Corp. S 5,691 384,598 Precision Castparts Corp. 620 117,440 Raytheon Co. 1,600 92,096 Rockwell Collins, Inc. 1,569 91,269 United Technologies Corp. 5,453 447,201 Air freight and logistics (0.6%) FedEx Corp. 1,275 116,943 United Parcel Service, Inc. Class B 2,558 188,601 Auto components (1.2%) American Axle & Manufacturing Holdings, Inc. † S 3,286 36,803 BorgWarner, Inc. † 273 19,552 Johnson Controls, Inc. S 18,791 576,884 Automobiles (0.5%) Ford Motor Co. S 14,851 192,320 General Motors Co. † 400 11,532 Tesla Motors, Inc. † S 1,447 49,010 Beverages (1.3%) Beam, Inc. 5,098 311,437 Coca-Cola Enterprises, Inc. S 12,058 382,600 Biotechnology (1.4%) Amgen, Inc. 2,486 214,592 Celgene Corp. † 4,558 358,806 Gilead Sciences, Inc. † 2,300 168,935 Building products (0.6%) Fortune Brands Home & Security, Inc. † 8,274 241,766 Owens Corning, Inc. † 2,500 92,475 Capital markets (1.3%) Ameriprise Financial, Inc. 1,169 73,214 Apollo Global Management, LLC. Class A 1,096 19,027 BlackRock, Inc. 221 45,683 Blackstone Group LP (The) 1,902 29,652 Charles Schwab Corp. (The) S 7,566 108,648 Franklin Resources, Inc. 676 84,973 Invesco, Ltd. 2,778 72,478 KKR & Co. LP 2,049 31,206 Morgan Stanley 4,600 87,952 State Street Corp. 2,912 136,893 Chemicals (2.2%) Agrium, Inc. (Canada) 600 59,946 Airgas, Inc. 200 18,258 Albemarle Corp. S 1,300 80,756 Celanese Corp. Ser. A 1,964 87,457 Dow Chemical Co. (The) 5,624 181,768 Eastman Chemical Co. 1,874 127,526 FMC Corp. S 597 34,936 LyondellBasell Industries NV Class A 3,100 176,979 COMMON STOCKS (96.8%)* cont. Shares Value Chemicals cont. Monsanto Co. 3,111 $294,456 Mosaic Co. (The) 1,100 62,293 Tronox, Ltd. Class A 2,824 51,538 Commercial banks (2.2%) BB&T Corp. 2,815 81,945 Comerica, Inc. 778 23,605 Fifth Third Bancorp S 2,366 35,940 First Horizon National Corp. S 1,043 10,336 PNC Financial Services Group, Inc. 2,150 125,367 Regions Financial Corp. 5,689 40,506 SunTrust Banks, Inc. 2,167 61,434 Wells Fargo & Co. 23,545 804,768 Commercial services and supplies (1.0%) ADT Corp. (The) 2,211 102,789 Iron Mountain, Inc. 454 14,097 Republic Services, Inc. 3,272 95,968 Tyco International, Ltd. 11,523 337,048 Communications equipment (1.9%) Cisco Systems, Inc. 19,231 377,889 F5 Networks, Inc. † 1,500 145,725 Qualcomm, Inc. 7,585 470,422 Computers and peripherals (5.6%) Apple, Inc. 3,911 2,084,680 EMC Corp. † 17,500 442,750 Hewlett-Packard Co. S 9,710 138,368 NetApp, Inc. † 2,291 76,863 SanDisk Corp. † 4,753 207,041 Construction and engineering (0.1%) KBR, Inc. 1,400 41,888 Consumer finance (1.0%) American Express Co. 716 41,156 Capital One Financial Corp. 6,054 350,708 Discover Financial Services 3,200 123,360 SLM Corp. 1,984 33,986 Containers and packaging (—%) Sealed Air Corp. 819 14,341 Distributors (—%) Genuine Parts Co. 300 19,074 Diversified financial services (4.9%) Bank of America Corp. 50,867 590,057 Citigroup, Inc. 18,656 738,031 CME Group, Inc. 900 45,639 IntercontinentalExchange, Inc. † 166 20,552 JPMorgan Chase & Co. 21,761 956,831 Moody’s Corp. 3,400 171,088 Nasdaq OMX Group, Inc. (The) 1,345 33,638 NYSE Euronext 1,825 57,561 Diversified telecommunication services (2.0%) AT&T, Inc. 12,200 411,262 Verizon Communications, Inc. 15,164 656,146 Putnam VT Research Fund 5 COMMON STOCKS (96.8%)* cont. Shares Value Electric utilities (2.1%) American Electric Power Co., Inc. S 4,002 $170,805 Duke Energy Corp. 2,095 133,661 Edison International S 3,374 152,471 FirstEnergy Corp. S 5,000 208,800 NextEra Energy, Inc. 3,900 269,841 PPL Corp. 4,600 131,698 Southern Co. (The) 600 25,686 Electrical equipment (0.2%) Eaton Corp PLC S 2,384 129,213 Electronic equipment, instruments, and components (0.1%) TE Connectivity, Ltd. 1,900 70,528 Energy equipment and services (2.6%) Cameron International Corp. † 2,820 159,217 Halliburton Co. 9,700 336,493 McDermott International, Inc. † S 3,800 41,876 Nabors Industries, Ltd. † 8,900 128,605 Oil States International, Inc. † 900 64,386 Petrofac, Ltd. (United Kingdom) 5,782 156,651 Schlumberger, Ltd. 6,830 473,251 Food and staples retail (1.5%) Costco Wholesale Corp. 1,170 115,561 CVS Caremark Corp. 2,386 115,363 Kroger Co. (The) 4,500 117,090 Wal-Mart Stores, Inc. 5,119 349,269 Walgreen Co. 2,105 77,906 Food products (1.7%) Archer Daniels-Midland Co. 2,549 69,817 Bunge, Ltd. 100 7,269 Dean Foods Co. † 752 12,416 General Mills, Inc. 2,500 101,025 H.J. Heinz Co. 200 11,536 Hershey Co. (The) S 1,232 88,975 Hillshire Brands Co. 1,095 30,813 Hormel Foods Corp. 592 18,476 JM Smucker Co. (The) 489 42,171 Kraft Foods Group, Inc. † 2,666 121,223 McCormick & Co., Inc. Class A (Non Voting Shares) 575 36,530 Mead Johnson Nutrition Co. 1,893 124,730 Mondelez International, Inc. Class A 8,000 203,760 Tyson Foods, Inc. Class A 1,200 23,280 WhiteWaves Foods Co. Class A † 691 10,738 Health-care equipment and supplies (2.5%) Abbott Laboratories 5,055 331,103 Baxter International, Inc. 3,650 243,309 Boston Scientific Corp. † 7,925 45,410 CareFusion Corp. † 3,145 89,884 Covidien PLC 3,459 199,723 Intuitive Surgical, Inc. † 100 49,037 Medtronic, Inc. 1,913 78,471 St. Jude Medical, Inc. S 3,627 131,080 Stryker Corp. 448 24,559 Zimmer Holdings, Inc. S 1,700 113,322 COMMON STOCKS (96.8%)* cont. Shares Value Health-care providers and services (2.0%) Aetna, Inc. 3,120 $144,456 Air Methods Corp. 3,900 143,871 Catamaran Corp. † 2,260 106,469 CIGNA Corp. 616 32,931 Express Scripts Holding Co. † 1,336 72,144 Humana, Inc. 2,500 171,575 Tenet Healthcare Corp. † 2,300 74,681 UnitedHealth Group, Inc. 5,700 309,168 Hotels, restaurants, and leisure (1.8%) Las Vegas Sands Corp. S 1,700 78,472 McDonald’s Corp. 5,327 469,895 Penn National Gaming, Inc. † S 1,763 86,581 Starbucks Corp. 2,700 144,774 Wyndham Worldwide Corp. 3,315 176,391 Household durables (0.4%) Harman International Industries, Inc. 200 8,928 M.D.C. Holdings, Inc. 1,824 67,050 M/I Homes, Inc. † S 2,813 74,545 PulteGroup, Inc. † 4,229 76,799 Household products (1.4%) Procter & Gamble Co. (The) 10,657 723,504 Independent power producers and energy traders (0.6%) Calpine Corp. † 9,330 169,153 NRG Energy, Inc. S 5,700 131,043 Industrial conglomerates (0.5%) General Electric Co. 12,833 269,365 Insurance (3.9%) ACE, Ltd. S 1,771 141,326 Aflac, Inc. 3,500 185,920 Allstate Corp. (The) 3,000 120,510 American International Group, Inc. † 6,200 218,860 Aon PLC S 1,670 92,852 Assured Guaranty, Ltd. 5,850 83,246 Berkshire Hathaway, Inc. Class B † 4,025 361,043 Chubb Corp. (The) 1,535 115,616 Hartford Financial Services Group, Inc. (The) S 4,700 105,468 Marsh & McLennan Cos., Inc. 3,100 106,857 MetLife, Inc. 5,900 194,346 Prudential Financial, Inc. 1,600 85,328 Travelers Cos., Inc. (The) 2,000 143,640 XL Group PLC S 3,600 90,216 Internet and catalog retail (1.4%) Amazon.com, Inc. † 1,901 477,417 HomeAway, Inc. † S 2,694 59,268 Priceline.com, Inc. † 338 209,966 Internet software and services (2.5%) eBay, Inc. † 7,026 358,467 Facebook, Inc. Class A † 4,600 122,498 Google, Inc. Class A † 1,185 840,603 IT Services (2.8%) Cognizant Technology Solutions Corp. † S 2,200 162,910 Computer Sciences Corp. 4,200 168,210 Fidelity National Information Services, Inc. 5,100 177,531 6 Putnam VT R esearch Fund COMMON STOCKS (96.8%)* cont. Shares Value IT Services cont. IBM Corp. 2,337 $447,652 Visa, Inc. Class A 3,583 543,111 Leisure equipment and products (0.4%) Hasbro, Inc. S 5,294 190,055 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 2,175 89,045 Thermo Fisher Scientific, Inc. S 2,564 163,532 Machinery (0.6%) Invensys PLC (United Kingdom) 132 717 Joy Global, Inc. 544 34,696 Navistar International Corp. † 3,198 69,620 Pall Corp. 349 21,031 Parker Hannifin Corp. 600 51,036 Stanley Black & Decker, Inc. S 1,896 140,247 Xylem, Inc. 696 18,862 Media (3.9%) Comcast Corp. Class A 15,762 589,184 DIRECTV † 2,800 140,448 DISH Network Corp. Class A 6,800 247,520 News Corp. Class A 9,743 248,836 Time Warner Cable, Inc. 800 77,752 Time Warner, Inc. 7,106 339,880 Viacom, Inc. Class B 3,000 158,220 Walt Disney Co. (The) 4,962 247,058 Metals and mining (0.7%) Barrick Gold Corp. (Canada) 1,100 38,511 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 4,569 156,260 Kinross Gold Corp. (Canada) 3,100 30,132 Newmont Mining Corp. 400 18,576 Nucor Corp. S 1,700 73,406 Pretium Resources, Inc. (Canada) † 500 6,590 Rio Tinto PLC (United Kingdom) 471 27,446 Walter Energy, Inc. S 900 32,292 Multi-utilities (0.3%) Dominion Resources, Inc. 1,000 51,800 PG&E Corp. 1,319 52,997 Sempra Energy 800 56,752 Multiline retail (1.4%) Dollar General Corp. † S 3,437 151,537 Macy’s, Inc. 5,005 195,295 Nordstrom, Inc. S 3,429 183,452 Target Corp. 3,131 185,261 Oil, gas, and consumable fuels (8.2%) Anadarko Petroleum Corp. 5,268 391,465 CONSOL Energy, Inc. S 1,200 38,520 EXCO Resources, Inc. S 4,300 29,111 Exxon Mobil Corp. 20,397 1,765,360 Marathon Oil Corp. 12,579 385,672 Noble Energy, Inc. 3,921 398,923 Occidental Petroleum Corp. 2,700 206,847 PBF Energy, Inc. † 1,200 34,860 Royal Dutch Shell PLC ADR (United Kingdom) 4,359 300,553 COMMON STOCKS (96.8%)* cont. Shares Value Oil, gas, and consumable fuels cont. Southwestern Energy Co. † S 10,115 $337,942 Spectra Energy Corp. 5,200 142,376 Suncor Energy, Inc. (Canada) 9,900 326,502 Paper and forest products (0.5%) International Paper Co. 4,131 164,579 MeadWestvaco Corp. 3,800 121,106 Pharmaceuticals (5.6%) Auxilium Pharmaceuticals, Inc. † 8,274 153,317 Bristol-Myers Squibb Co. 2,500 81,475 Eli Lilly & Co. 8,300 409,356 Johnson & Johnson S 11,536 808,674 Merck & Co., Inc. 12,895 527,921 Pfizer, Inc. 32,485 814,724 Watson Pharmaceuticals, Inc. † 2,100 180,600 Professional services (0.2%) Verisk Analytics, Inc. Class A † 1,800 91,800 Real estate investment trusts (REITs) (2.2%) American Tower Corp. Class A 3,023 233,587 Apartment Investment & Management Co. Class A 600 16,236 AvalonBay Communities, Inc. 500 67,795 Boston Properties, Inc. 600 63,486 Equity Residential Trust 1,300 73,671 HCP, Inc. 1,800 81,324 Health Care REIT, Inc. 1,000 61,290 Host Hotels & Resorts, Inc. 2,900 45,443 Kimco Realty Corp. S 1,700 32,844 Plum Creek Timber Co., Inc. 700 31,059 Prologis, Inc. 1,893 69,076 Public Storage 600 86,976 Simon Property Group, Inc. 1,192 188,443 Ventas, Inc. 1,200 77,664 Vornado Realty Trust 700 56,056 Real estate management and development (0.2%) CBRE Group, Inc. Class A † 1,200 23,880 Realogy Holdings Corp. † 2,345 98,396 Semiconductors and semiconductor equipment (2.1%) ASML Holding NV ADR (Netherlands) S 1,700 109,497 Broadcom Corp. Class A † 800 26,568 First Solar, Inc. † S 2,677 82,666 Intel Corp. 15,600 321,828 Texas Instruments, Inc. 12,219 378,056 Xilinx, Inc. 6,200 222,580 Software (3.4%) Electronic Arts, Inc. † 988 14,356 Microsoft Corp. 33,689 900,507 Oracle Corp. 15,599 519,759 Red Hat, Inc. † 600 31,776 Salesforce.com, Inc. † S 631 106,071 Symantec Corp. † 5,000 94,050 VMware, Inc. Class A † S 1,534 144,411 Specialty retail (1.6%) AutoZone, Inc. † 169 59,899 Bed Bath & Beyond, Inc. † S 5,270 294,646 Putnam VT Research Fund 7 COMMON STOCKS (96.8%)* cont. Shares Value Specialty retail cont. Best Buy Co., Inc. S 1,500 $17,775 CarMax, Inc. † 600 22,524 GameStop Corp. Class A S 900 22,581 Limited Brands, Inc. 659 31,013 Lowe’s Cos., Inc. 3,499 124,284 O’Reilly Automotive, Inc. † 400 35,768 PetSmart, Inc. 100 6,834 Staples, Inc. S 2,000 22,800 TJX Cos., Inc. (The) 5,308 225,325 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 3,038 168,639 NIKE, Inc. Class B 2,558 131,993 Tobacco (3.2%) Altria Group, Inc. 14,001 439,911 Lorillard, Inc. 1,143 133,354 Philip Morris International, Inc. 13,559 1,134,069 Water utilities (0.1%) American Water Works Co., Inc. 1,800 66,834 Wireless telecommunication services (0.2%) Sprint Nextel Corp. † 18,700 106,029 Total common stocks (cost $45,242,773) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 1,645 $91,643 Total convertible preferred stocks (cost $82,250) PURCHASED EQUITY Expiration Contract OPTIONS OUTSTANDING (—%)* date/strike amount Value General Dynamics Corp. (Call) Feb-13/$75.00 11,549 $4,985 Total purchased equity options outstanding (cost $4,389) SHORT-TERM INVESTMENTS (12.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 5,090,370 $5,090,370 Putnam Money Market Liquidity Fund 0.14% L 1,589,791 1,589,791 U.S. Treasury Bills with an effective yield of 0.172%, May 30, 2013 # $1,000 1,000 U.S. Treasury Bills with effective yields ranging from 0.163% to 0.170%, April 4, 2013 # 33,000 32,995 U.S. Treasury Bills with effective yields ranging from 0.156% to 0.158%, February 7, 2013 31,000 30,995 U.S. Treasury Bills with effective yields ranging from 0.138% to 0.139%, December 12, 2013 # 44,000 43,940 Total short-term investments (cost $6,789,082) Total investments (cost $52,118,494) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $53,107,377. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $181,641 to cover certain derivatives contracts. FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $517,425) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Credit Suisse International Euro Sell 1/16/13 $523,154 $517,425 $(5,729) Total FUTURES CONTRACTS OUTSTANDING Number of Expiration Unrealized at 12/31/12 contracts Value date depreciation S&P 500 Index (Long) 4 $1,420,100 Mar-13 $(19,915) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 12/31/12 Expiration Contract (premiums $1,681) date/strike amount Value Humana, Inc. (Call) Jan-13/$70.61 2,500 $1,834 Total 8 Putnam VT R esearch Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $6,953,840 $— $— Consumer staples 4,802,823 — — Energy 5,561,959 156,651 — Financials 8,388,688 — — Health care 6,332,170 — — Industrials 4,786,837 717 — Information technology 9,787,373 — — Materials 1,831,706 27,446 — Telecommunication services 1,173,437 — — Utilities 1,621,541 — — Total common stocks — Convertible preferred stocks 91,643 — — Purchased equity options outstanding — 4,985 — Short-term investments 1,589,791 5,199,300 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(5,729) $— Futures contracts (19,915) — — Written equity options outstanding — (1,834) — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 9 Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value, including $5,059,395 of securities on loan (Note 1): Unaffiliated issuers (identified cost $45,438,333) $51,630,746 Affiliated issuers (identified cost $6,680,161) (Notes 1 and 6) 6,680,161 Dividends, interest and other receivables 123,071 Receivable for shares of the fund sold 261 Receivable for investments sold 85,244 Receivable for variation margin (Note 1) 36,100 Total assets Liabilities Payable for investments purchased 73,737 Payable for shares of the fund repurchased 120,505 Payable for compensation of Manager (Note 2) 25,433 Payable for custodian fees (Note 2) 11,816 Payable for investor servicing fees (Note 2) 3,934 Payable for Trustee compensation and expenses (Note 2) 61,059 Payable for administrative services (Note 2) 542 Payable for distribution fees (Note 2) 6,390 Unrealized depreciation on forward currency contracts (Note 1) 5,729 Written options outstanding, at value (premiums $1,681) (Notes 1 and 3) 1,834 Collateral on securities loaned, at value (Note 1) 5,090,370 Other accrued expenses 46,857 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $82,262,960 Undistributed net investment income (Note 1) 654,003 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (35,976,198) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 6,166,612 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $23,098,724 Number of shares outstanding 1,670,764 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.83 Computation of net asset value Class IB Net assets $30,008,653 Number of shares outstanding 2,175,341 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $13.79 The accompanying notes are an integral part of these financial statements. 10 Putnam VT R esearch Fund Statement of operations Year ended 12/31/12 Investment income Dividends (net of foreign tax of $2,336) $1,221,754 Interest (including interest income of $859 from investments in affiliated issuers) (Note 6) 1,182 Securities lending (Note 1) 25,979 Total investment income Expenses Compensation of Manager (Note 2) 312,623 Investor servicing fees (Note 2) 55,333 Custodian fees (Note 2) 22,828 Trustee compensation and expenses (Note 2) 5,155 Distribution fees (Note 2) 80,031 Administrative services (Note 2) 1,917 Auditing and tax fees 38,566 Other 31,658 Total expenses Expense reduction (Note 2) (2,261) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,572,141 Net realized gain on swap contracts (Note 1) 2,259 Net realized gain on futures contracts (Note 1) 88,270 Net realized gain on foreign currency transactions (Note 1) 18,555 Net realized gain on written options (Notes 1 and 3) 3,728 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (27,501) Net unrealized appreciation of investments, swap contracts, futures contracts and written options during the year 3,896,616 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $703,065 $581,634 Net realized gain on investments and foreign currency transactions 4,684,953 4,629,522 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 3,869,115 (5,949,572) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (303,049) (269,283) Class IB (335,638) (301,042) Decrease from capital share transactions (Note 4) (10,196,661) (11,949,366) Total decrease in net assets Net assets: Beginning of year 54,685,592 67,943,699 End of year (including undistributed net investment income of $654,003 and $573,022, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/12 .19 1.97 (.17) .85 1.42 89 12/31/11 .13 (.29) (.13) .83 1.10 98 12/31/10 .10 1.64 (.14) .81 .97 100 12/31/09 .11 2.52 e (.13) e .82 f 1.28 f 134 12/31/08 .12 (5.15) (.15) .80 f 1.08 f 131 Class IB 12/31/12 .15 1.96 (.13) 1.10 1.16 89 12/31/11 .10 (.30) (.10) 1.08 .85 98 12/31/10 .08 1.63 (.11) 1.06 .72 100 12/31/09 .09 2.52 e (.10) e 1.07 f 1.03 f 134 12/31/08 .09 (5.12) (.11) 1.05 f .83 f 131 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd., which amounted to $0.06 per share outstanding as of March 13, 2009. This payment resulted in an increase to total returns of 0.76% for the year ended December 31, 2009. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.09% 12/31/08 0.07 The accompanying notes are an integral part of these financial statements. 12 Putnam VT R esearch Fund Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT Research Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value that is lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that they believe will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected futures earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to Putnam VT Research Fund 13 perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Total return swap contracts The fund entered into over-the-counter (OTC) total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,729 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $5,059,395 and the fund received cash collateral of $5,090,370. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 14 Putnam VT R esearch Fund Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2012, the fund had a capital loss carryover of $35,311,357 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $23,369,499 N/A $23,369,499 12/31/16 11,941,858 N/A 11,941,858 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and unrealized gains and losses on certain futures contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $16,603 to increase undistributed net investment income and $16,603 to increase accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $6,633,963 Unrealized depreciation (1,126,306) Net unrealized appreciation 5,507,657 Undistributed ordinary income 648,272 Capital loss carryforward (35,311,357) Cost for federal income tax purposes $52,803,250 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 45.76% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $23,321 Class IB 32,012 Total $55,333 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $47 under the expense offset arrangements and by $2,214 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $41, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. Putnam VT Research Fund 15 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $80,031 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $48,239,351 and $59,551,378, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option contract Written equity amounts option premiums Written options outstanding at the beginning of the reporting period — $— Options opened 41,580 11,039 Options exercised — — Options expired — — Options closed (39,080) (9,358) Written options outstanding at the end of the reporting period 2,500 $1,681 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 50,204 $659,301 46,088 $549,144 21,271 $278,396 21,462 $243,637 Shares issued in connection with reinvestment of distributions 22,837 303,049 21,220 269,283 25,293 335,638 23,723 301,042 73,041 962,350 67,308 818,427 46,564 614,034 45,185 544,679 Shares repurchased (309,046) (4,045,590) (377,043) (4,593,895) (589,265) (7,727,455) (717,785) (8,718,577) Net decrease Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 3,000 Written equity option contracts (number of contracts) 1,000 Futures contracts (number of contracts) —* Forward currency contracts (contract amount) $700,000 Total return swap contracts (notional) $4,000 *For the reporting period, the transaction volume was minimal. The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $— Payables $5,729 Equity contracts Investments 4,985 Payables, Net assets — 21,749* Unrealized depreciation Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 16 Putnam VT R esearch Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $18,660 $— $18,660 Equity contracts 44,584 88,270 — 2,259 $135,113 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $(27,442) $— $(27,442) Equity contracts 443 (19,915) — (314) $(19,786) Total Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $54,297 $10,199,654 $8,664,160 $859 $1,589,791 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. Putnam VT Research Fund 17 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT R esearch Fund About the Trustees Putnam VT Research Fund 19 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT R esearch Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Investment Sub-Advisor Legal Counsel Elizabeth T. Kennan The Putnam Advisory Company, LLC Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds Marketing Services PricewaterhouseCoopers LLP W. Thomas Stephens Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Research Fund 21 This report has been prepared for the shareholders H520 of Putnam VT Research Fund. 279067 2/13 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$35,616	$ — $2,716	$112 December 31, 2011	$38,000	$	$2,310	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $254,940 and $129,692 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
